Case 2:19-cv-09797-PVC Document 25 Filed 09/24/20 Page 1 of 2 Page ID #:1034

                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No.        CV 19-9797 PVC                                         Date: September 24, 2020
Title           Hector Trigueros v. Andrew Saul, Commissioner of Social Security




Present: The Honorable Pedro V. Castillo, United States Magistrate Judge


                 Marlene Ramirez                                         None
                  Deputy Clerk                                  Court Reporter / Recorder

        Attorneys Present for Plaintiff:                 Attorneys Present for Defendant:
                    None                                              None

PROCEEDINGS: [IN CHAMBERS] ORDER TO SHOW CAUSE WHY THIS
             ACTION SHOULD NOT BE DISMISSED FOR FAILURE TO
             PROSECUTE

       On September 24, 2020, Plaintiff’s counsel filed a Stipulation for Extension of
Time to File Plaintiff’s Portion of the Joint Submission in the above-referenced Social
Security appeal. (“Stipulation,” Dkt. No. 24). This is Plaintiff’s fourth request for an
extension since Plaintiff received the Administrative Record on April 6, 2020 -- i.e., more
than five months ago. (Dkt. No. 17). Moreover, the instant request was not filed until
September 23, 2020, more than three weeks after the expiration of the extended deadline
that was granted in response to the third request, August 31, 2020. (See Dkt. No. 23). As
such, the request is patently untimely.

       The latest request, like the prior three requests, summarily claims that an extension
is necessary due to Plaintiff’s “very heavy administrative calendar.” (See Dkt. Nos. 18,
20, 22, 24). Upon granting Plaintiff’s third request, the Court cautioned as follows: “No
further extensions of the deadline for Plaintiff to complete any portion of the Joint
Stipulation will be considered without a showing of extraordinary circumstances, which
do not include counsel’s heavy case load or administrative duties.” (Dkt. No. 23 at 1).
Because Plaintiff’s showing of cause does not even attempt to meet this requirement, the
stipulation is DENIED.

CV-90 (03/15)                         Civil Minutes – General                               Page 1 of 2
Case 2:19-cv-09797-PVC Document 25 Filed 09/24/20 Page 2 of 2 Page ID #:1035

                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No.        CV 19-9797 PVC                                   Date: September 24, 2020
Title           Hector Trigueros v. Andrew Saul, Commissioner of Social Security


        Accordingly, Plaintiff is ORDERED TO SHOW CAUSE, within fourteen (14)
days of the date of this Order, why this action should not be dismissed with prejudice for
failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b). Counsel for
Plaintiff may discharge this Order by either (1) preparing and serving Plaintiff’s portion
of the Joint Stipulation on counsel for the Commissioner, or (2) filing a declaration,
signed under penalty of perjury, establishing good cause as to why counsel is unable to
complete Plaintiff’s portion of the Joint Stipulation. Any such declaration must provide a
detailed summary of all work that counsel has done on this case to prepare Plaintiff’s
portion of the Joint Stipulation.

        Counsel for the Commissioner is DIRECTED to file a Notice of Noncompliance
within seven days of Plaintiff’s deadline for responding to this Order to Show Cause if
Plaintiff’s counsel fails to serve Plaintiff’s portion of the Joint Stipulation and does not
file a declaration with the Court explaining the failure to do so.

       Plaintiff is expressly advised that the failure to timely serve his portion of the
Joint Stipulation, or, in the alternative, to file a declaration in response to this Order
to Show Cause, will result in this action being dismissed with prejudice for failure to
prosecute pursuant to Federal Rule of Civil Procedure 41(b).

       The Clerk of the Court is directed to serve a copy of this Order on counsel for
Plaintiff and on counsel for the Commissioner.




                                                                                          00:00
                                                                 Initials of Preparer      mr



CV-90 (03/15)                         Civil Minutes – General                           Page 2 of 2
